U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1/A Amendment No. 2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Dragon Beverage, Inc. (Exact name of Registrant as specified in its charter) NEVADA 26-4018362 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1945 Judwick Dr. Columbus, OH 43229 CSJ Business Solutions, LLC 1350 E. Flamingo, Suite 3101 Las Vegas, NV 89119 (Name and address of principal executive offices) (Name and address of agent for service) Primary Standard Industrial Classification Code Number: 2080 Registrant's telephone number, including area code:614.440.1385 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If any of the securities being registered on the Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box |X| If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box.|| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ||Accelerated filer || Non-accelerated filer ||Smaller reporting company |X| CALCULATION OF REGISTRATION FEE TITLE OF EACH CLASS OF SECURITIES TO BE REGISTERED AMOUNT TO BE REGISTERED PROPOSED MAXIMUM PRICE SHARE (1) PROPOSED MAXIMUMAGGREGATE OFFERING PRICE (2) AMOUNT OF REGISTRATION FEE Common Stock 3,000,000 shares This price was arbitrarily determined by Dragon Beverage, Inc. Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457(a) under the Securities Act. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SECTION 8(a), MAY DETERMINE. COPIES OF COMMUNICATIONS TO: THE LAW OFFICES OF RYAN ALEXANDER 520 South Fourth Street, Suite 340 · Las Vegas, Nevada 89101 Phone: (702) 868-3311 · Facsimile: (702) 868-3312 Table of Contents SUBJECT TO COMPLETION, Dated June 14 , 2010 PROSPECTUS DRAGON BEVERAGE, INC. COMMON STOCK INITIAL PUBLIC OFFERING The selling shareholders named in this prospectus are offering up to 3,000,000 shares of common stock offered through this prospectus.We will not receive any proceeds from this offering and have not made any arrangements for the sale of these securities.We have, however, set an offering price for these securities of $0.01 per share. We will use our best efforts to maintain the effectiveness of the resale registration statement from the effective date through and until all securities registered under the registration statement have been sold or are otherwise able to be sold pursuant to Rule 144 promulgated under the Securities Act of 1933. Offering Price Underwriting Discounts and Commissions Proceeds to Selling Shareholders Per Share None Total None Our common stock is presently not traded on any market or securities exchange.The sales price to the public is fixed at $0.01 per share until such time as the shares of our common stock are traded on the Over-The-Counter Bulletin Board (“OTCBB”), which is sponsored by the Financial Industry Regulatory Authority (“FINRA”) formerly known as the National Association of Securities Dealers or NASD). The OTCBB is a network of security dealers who buy and sell stock. The dealers are connected by a computer network that provides information on current "bids" and "asks", as well as volume information.Although we intend to apply for quotation of our common stock on the FINRA Over-The-Counter Bulletin Board through a market maker, public trading of our common stock may never materialize.If our common stock becomes traded on the FINRA Over-The-Counter Bulletin Board, then the sale price to the public will vary according to prevailing market prices or privately negotiated prices by the selling shareholders. The purchase of the securities offered through this prospectus involves a high degree of risk.See section entitled “Risk Factors” starting on page 6. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.The prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The Date of This Prospectus is:June 14, 2010 2 Table of Contents Table of Contents SUMMARY 5 RISK FACTORS 7 RISKS ASSOCIATED WITH OUR FINANCIAL CONDITION 7 If we do not obtain additional financing, our business plan will be delayed and our business may fail. 7 Because we have a limited operating history, it is difficult to evaluate your investment in our stock. 7 Because of losses incurred by us to date and our general financial condition, we received a going concern qualification in the audit report from our Independent Registered Public Accounting Firm for the most recent fiscal year that raises substantial doubt about our ability to continue to operate as a going concern. 7 RISKS ASSOCIATED WITH OUR BUSINESS MODEL 8 If we are unable to succeed in marketing, making sales and maintaining a large enough customer base to support our business operations, we will be unable to achieve profitable operations, and our business may fail. 8 We have not established our brand name, and if we are able to distribute our energy drink products, they will have little, if any, name recognition, which may prevent us from generating revenues, which will reduce the value of your investment. 8 Because competition from traditional non-alcoholic beverage manufacturers may adversely affect our distribution relationships, this competition may hinder development of our existing markets, as well as prevent us from expanding our markets. 9 Because we will rely heavily on our independent distributors, our ability to efficiently and profitably distribute and market our products, and maintain our existing markets and expand our business into other geographic markets may be impacted. 9 We may not be able to acquire long-term agreements with our distributors, and we could expend significant time and may need to incur significant expense in attracting and maintaining key distributors, which would negatively impact our business. 10 Because our distributors will not be required to place minimum orders with us, we will need to carefully manage our inventory levels, and it may be difficult to predict the timing and amount of our sales. 10 If we are unable to successfully manage growth, our operations could be adversely affected. 11 RISKS ASSOCIATED WITH MANAGEMENT AND CONTROL PERSONS 11 If we are unable to hire and retain key personnel, we may not be able to implement our business plan. 11 Because our President and Director, Igor Svishevskiy, owns an aggregate of 62.5% of our outstanding common stock, investors may find that corporate decisions influenced by Igor Svishevskiy are inconsistent with the best interests of other stockholders. 11 Because our President and Director, Igor Svishevskiy, owns an aggregate of 62.5% of our outstanding common stock, the market price of our shares would most likely decline if he were to sell a substantial number of shares all at once or in large blocks. 12 Because we are subject to additional regulatory compliance matters as a result of becoming a public company, which compliance includes Section 404 of the Sarbanes-Oxley Act of 2002, and our management has limited experience managing a public company, the failure to comply with these regulatory matters could harm our business. 12 Because our President and Director, Igor Svishevskiy, has no experience managing a business in the beverage industry, it is possible the busine might not be successful. 12 Because our President and Director, Igor Svishevskiy, has no experience running a public company, it is possible the business might not be successful. 12 Because our President and Director, Igor Svishevskiy, is the sole employee of the company it will be more difficult to manage all operations. 12 RISKS RELATED TO LEGAL UNCERTAINTY 13 Because our business exposes us to personal injury and product liability claims, such claims could result in adverse publicity and harm to our brand and our results of operations. 13 Because our business is subject to many regulations and noncompliance is costly, any failure on our part to comply may negatively impact our business. 13 Even though we are not manufacturing the products ourselves, if any of the products we sell infringe on the intellectual property rights of others, we may find ourselves involved in costly litigation, which will negatively affect the financial results of our business operations. 13 3 Table of Contents Because our Certificate of Incorporation and Bylaws and Nevada law limit the liability of our officers, directors, and others, shareholders may have no recourse for acts performed in good faith. 14 New legislation, including the Sarbanes-Oxley Act of 2002, may make it more difficult for us to retain or attract officers and directors. 14 RISKS RELATED TO OUR SECURITIES 14 If a market for our common stock does not develop, shareholders may be unable to sell their shares. 14 If the selling shareholders sell a large number of shares all at once or in blocks, the market price of our shares would most likely decline. 14 If we issue shares of preferred stock with superior rights than the common stock registered in this prospectus, it could result in a decrease in the value of our common stock and delay or prevent a change in control of us. 15 Because we do not expect to pay dividends for the foreseeable future, investors seeking cash dividends should not purchase our common stock. 15 Because we will be subject to the “Penny Stock” rules once our shares are quoted on the over-the-counter bulletin board, the level of trading activity in our stock may be reduced. 16 FORWARD-LOOKING STATEMENTS 17 USE OF PROCEEDS 17 DETERMINATION OF OFFERING PRICE 17 DILUTION 17 SELLING SHAREHOLDERS 18 PLAN OF DISTRIBUTION 19 LEGAL PROCEEDINGS 20 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 21 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 22 DESCRIPTION OF SECURITIES 22 INTERESTS OF NAMED EXPERTS AND COUNSEL 25 DISCLOSURE OF COMMISSION POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 26 ORGANIZATION WITHIN THE LAST FIVE YEARS 26 DESCRIPTION OF BUSINESS 26 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 34 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 37 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 37 EXECUTIVE COMPENSATION 39 FINANCIAL STATEMENTS 41 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS 42 AVAILABLE INFORMATION 42 4 Table of Contents Summary We were incorporated as Dragon Beverage, Inc. (“Dragon Beverage”) on December 19, 2008, in the State of Nevada for the purpose of developing, producing and selling energy drink beverages. We anticipate that our energy drinks will be sold in the beverage sections of retailers such as supermarkets, delicatessens, and drug, convenience, and liquor stores. Our plan is to develop these products through our manufacturing source and raise money necessary to market and sell the finished products . We are in the process of developing three different flavors of energy drinks – Citrus, Cranberry, and Strawberry/Kiwi – through a company known as Market Beverage Group, Inc. by using our own ingredient list that our CEO, Igor Svishevskiy, came up with.We have not yet manufactured any sellable product or begun to offer our product in the chain of commerce due to insufficient capital.We have not conducted any market studies. To date, we have ordered the above flavors and received these samples from Market Beverage Group, IncWe have approved the samples.Our next step is to get the layout of the graphics completed for the cans which will take around one week. This is followed by paying Market Beverage Group, Inc. for minimum orders of 3000 cases per flavor (24 cans per case). Then we can use UFS (United Fulfillment Solutions) to hold our inventory and begin offering our Products on our website. We are in the process of seeking out funding to manufacture and distribute our products once the products are fully developed.We can provide no assurance that we will be able to acquire such funding or on terms acceptable to us. We are a development stage company and have not generated any sales to date. As of March 31, 2010, we had $1,655 in current assets and current liabilities in the amount of $14,517. Accordingly, we had a working capital deficit of $12,862 as of March 31, 2010. Since our inception through March 31, 2010, we have incurred a net loss of $20,862. We do not have enough cash to enable us to implement our business plan as set forth in this prospectus. For these and other reasons, our independent auditors have raised substantial doubt about our ability to continue as a going concern. Accordingly, we will require additional financing. Our principal executive offices are located at 1945 Judwick Dr., Columbus, OH 43229. Igor Svishevskiy is our President, Chief Executive Officer, and sole director. Our phone number is 614-440-1385. Our fiscal year end is December 31. The Offering Securities Being Offered Up to 3,000,000 shares of our common stock, which includes all issued and outstanding shares with the exception of those held by our President and Director, Igor Svishevskiy. Offering Price The offering price of the common stock is $0.01 per share.There is no public market for our common stock.We cannot give any assurance that the shares offered will have a market value, or that they can be resold at the offered price if and when an active secondary market might develop, or that a public market for our securities may be sustained even if developed.The absence of a public market for our stock will make it difficult to sell your shares in our stock. We intend to apply to the FINRA over-the-counter bulletin board, through a market maker that is a licensed broker dealer, to allow the trading of our common stock upon our becoming a reporting entity under the Securities Exchange Act of 1934. If our common stock becomes so traded and a market for the stock develops, the actual price of stock will be determined by prevailing market prices at the time of sale or by private transactions negotiated by the selling shareholders.The offering price would thus be determined by market factors and the independent decisions of the selling shareholders. 5 Table of Contents Securities Issued and to be Issued 8,000,000 shares of our common stock are issued and outstanding as of the date of this prospectus. Our President and Director, Igor Svishevskiy, owns an aggregate of 5,000,000 shares of the common shares of our company (or 62.5%) and therefore has substantial control.All of the common stock to be sold under this prospectus will be sold by existing shareholders.There will be no increase in our issued and outstanding shares as a result of this offering. Use of Proceeds We will not receive any proceeds from the sale of the common stock by the selling shareholders. Summary Financial Information Balance Sheet Data As of March 31, 2010 (Unaudited) As of December 31, 2009 (Audited) As of December 31, 2008 (Audited) Cash $ $ $ Total Assets $ $ $ Liabilities $ $ $ Total Stockholders’ Equity (Deficit) $ $ $ Statement of Operations For the three months ended March 31, 2010 For the period from December 19, 2008 (inception) to March 31, 2010 For the year ended December 31, 2009 For the period from December 19, 2008 (inception) to December 31, 2009 For the period from December 19, 2008 (inception) to December 31, 2008 Revenue $
